            Case 6:20-cv-00819-ADA Document 19 Filed 11/16/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 FLEXIWORLD TECHNOLOGIES, INC.,

                         Plaintiff,
 v.                                             Civil Action No. 6:20-cv-00819-ADA

 ROKU, INC.,
                         Defendants.


 PLAINTIFF FLEXIWORLD TECHNOLOGIES INC.’S RESPONSE TO DEFENDANT
 ROKU INC.’S ANSWER AND COUNTERCLAIMS TO COMPLAINT FOR PATENT
                          INFRINGEMENT

       Plaintiff Flexiworld Technologies, Inc. (“Flexiworld” or “Plaintiff”) files this Response to

Defendant Roku, Inc.’s (“Defendant’s”) Answer and Counterclaims to Complaint for Patent

Infringement. All of Defendant’s affirmative defenses are denied. Any allegations or affirmative

defenses not expressly admitted herein are denied.

                                        COUNTERCLAIMS

       A.       In response to Defendant’s counterclaims, Flexiworld states as follows:

                                            PARTIES

       B.       Flexiworld admits the allegations contained in paragraph B.

       C.       Flexiworld admits the allegations contained in paragraph C.

                             JURISDICTION AND VENUE

       D.       Flexiworld admits the allegations contained in paragraph D.

       E.       Flexiworld admits the allegations contained in paragraph E.

       F.       Flexiworld admits the allegations contained in paragraph F.

                                      FIRST COUNTERCLAIM

         (Count for Declaratory Judgment of Non-Infringement of the ’064 Patent)


                                                1
            Case 6:20-cv-00819-ADA Document 19 Filed 11/16/20 Page 2 of 5




       G.        Flexiworld incorporates by reference herein its responses to paragraphs A through

F set forth above.

       H.        Flexiworld admits the allegations contained in paragraph H.

       I.        Flexiworld denies the allegations contained in paragraph I.

       J.        Flexiworld admits the allegations contained in paragraph J.

       K.        Flexiworld denies the allegations contained in paragraph K

                              SECOND COUNTERCLAIM

            (Count for Declaratory Judgment of Invalidity of the ’064 Patent)

       L.        Flexiworld incorporates by reference herein its responses to paragraph A through

K set forth above.

       M.        Flexiworld admits the allegations contained in paragraph M.

       N.        Flexiworld denies the allegations contained in paragraph N.

       O.        Flexiworld admits the allegations contained in paragraph O.

       P.        Flexiworld denies the allegations contained in paragraph P.

                                   THIRD COUNTERCLAIM

            (Count for Declaratory Judgment of Non-Infringement of the ’114 Patent)

       Q.        Flexiworld incorporates by reference herein its responses to paragraph A through

P set forth above.

       R.        Flexiworld admits the allegations contained in paragraph R.

       S.        Flexiworld denies the allegations contained in paragraph S.

       T.        Flexiworld admits the allegations contained in paragraph T.

       U.        Flexiworld denies the allegations contained in paragraph U.




                                                  2
            Case 6:20-cv-00819-ADA Document 19 Filed 11/16/20 Page 3 of 5




                                  FOURTH COUNTERCLAIM

                (Count for Declaratory Judgment of Invalidity of the ’114 Patent)

       V.        Flexiworld incorporates by reference herein its responses to paragraph A through

U set forth above.

       W.        Flexiworld admits the allegations contained in paragraph W.

       X.        Flexiworld denies the allegations contained in paragraph X.

       Y.        Flexiworld admits the allegations contained in paragraph Y.

       Z.        Flexiworld denies the allegations contained in paragraph Z.

                                FIFTH COUNTERCLAIM

     (Count for Declaratory Judgment of Non-Infringement of the ’066 Patent)

       AA.       Flexiworld incorporates by reference herein its responses to paragraph A through

Z set forth above.

       BB.       Flexiworld admits the allegations contained in paragraph BB.

       CC.       Flexiworld denies the allegations contained in paragraph CC.

       DD.       Flexiworld admits the allegations contained in paragraph DD.

       EE.       Flexiworld denies the allegations contained in paragraph EE.

                                SIXTH COUNTERCLAIM

             (Count for Declaratory Judgment of Invalidity of the ’066 Patent)

       FF.       Flexiworld incorporates by reference herein its responses to paragraph A through

EE set forth above.

       GG.       Flexiworld admits the allegations contained in paragraph GG.

       HH.       Flexiworld denies the allegations contained in paragraph HH.

       II.       Flexiworld admits the allegations contained in paragraph II.



                                                  3
         Case 6:20-cv-00819-ADA Document 19 Filed 11/16/20 Page 4 of 5




       JJ.     Flexiworld denies the allegations contained in paragraph JJ.

                                    PRAYER FOR RELIEF

       Responding to Defendant’s prayer for relief, Flexiworld denies that Defendant is entitled

to any relief and specifically denies all of the allegations contained in paragraphs 1 through 9 of

its prayer for relief against Plaintiff. WHEREFORE, Plaintiff denies that Defendant is entitled to

any relief whatsoever and Plaintiff requests the relief requested in its Complaint.




                                                 4
          Case 6:20-cv-00819-ADA Document 19 Filed 11/16/20 Page 5 of 5




Dated: November 16, 2020                              Respectfully submitted,

                                                      /s/ Timothy E. Grochocinski
                                                      TIMOTHY E. GROCHOCINSKI
                                                       ILLINOIS BAR NO. 6295055
                                                      JOSEPH P. OLDAKER
                                                      ILLINOIS BAR NO. 6295319
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Avenue, Suite 29
                                                      Orland Park, Illinois 60462
                                                      708.675.1974 (telephone)
                                                      tim@nbafirm.com
                                                      joseph@nbafirm.com

                                                      ERIC M. ALBRITTON
                                                      STATE BAR NO. 00790215
                                                      ANDREW J. WRIGHT
                                                      STATE BAR NO. 24063927
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 West 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      817.377.9111 (telephone)
                                                      ema@nbafirm.com
                                                      andrew@nbafirm.com

                                                      COUNSEL FOR PLAINTIFF
                                                      FLEXIWORLD TECHNOLOGIES, INC.



                                 CERTIFICATE OF SERVICE

       Pursuant to Local Rule 5(b)(1), I hereby certify that on November 16, 2020, the foregoing

document was electronically filed with the Clerk of Court using the CM/ECF filing system, which

will generate and send an e-mail notification of said filing to all counsel of record.


                                                      /s/ Timothy E. Grochocinski




                                                  5
